          Case 3:15-cr-00579-VC Document 771 Filed 06/22/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                          Case No. 15-cr-00579-VC-1
                Plaintiff,
                                                    ORDER DENYING MOTION FOR
         v.                                         COMPASSIONATE RELEASE
 REYNA-CERON,                                       Re: Dkt. No. 765
                Defendant.



       The motion for compassionate release is denied for exactly the reasons stated in Section

III.B.3 in the government’s opposition brief.

       IT IS SO ORDERED.


Dated: June 22, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
